Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
Applicant’s arguments remarks filed 5 October 2021 are acknowledged.  Claims 1-43 are currently pending.  Claims 8-9, 14, 17, 20, 22-23, and 26-41 were previously withdrawn. Claims 42-43 are newly added.  Claims 3-4 and 15 are amended.  Claims 1-7, 10-13, 15-16, 18-19, 21, 24-25, and 42-43 are examined on the merits within.

Withdrawn Rejections
2. 	Applicant’s arguments, filed 5 October 2021, with respect to the 35 U.S.C. 112(b) Rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) Rejections of claims 3-4 and 15 have been withdrawn. 

Modified Rejections
Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7, 10, 13, 15, 18-19, 21, 24-25, and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Runge et al. (U.S. Patent Application Publication No. 2006/0003649) in view of Silberstein (U.S. Patent Application Publication No. 2013/0295204) and Upadhyay (Rev. Inst. Med. Trop. Sao Paulo).  
	Regarding instant claims 1 and 18, Runge et al. teach a wet wipe product comprising a fibrous substrate and a triggerable binder formulation.  The triggerable binder formulation is dispersible in water. See abstract.  The wetting composition may comprise a broad spectrum anti-microbial agent.  See paragraph [0099]. Suitable natural broad spectrum anti-microbial agents include bio-saponin concentrate.  See paragraph [0102].  Odor control additives include cyclodextrin.  See paragraph [0115]. The wetting composition may additionally comprise a fragrance.  See paragraph [0089].  The composition comprises odor control additives such as zinc salts.  See paragraph [0115]. 
	Regarding instant claim 6, the composition may additionally comprise non-ionic surface active agents such as alkyl polyglycosides.  See paragraph [0132].
	Regarding instant claim 7, the inclusion of water may enhance the disinfecting, sanitizing, or sterilizing properties of the wetting solution.  See paragraph [0045].  
	Regarding instant claim 10, an appropriate pH range minimizes the amount of skin irritation resulting from the wetting composition on the skin.  The pH range of the wetting composition may range from 3.5 to 6.5.  See paragraph [0147]. 
	Regarding instant claim 13, additional natural broad spectrum anti-microbial agents include aloe vera.  See paragraph [0102].
	Regarding instant claim 15, the composition may contain preservatives if so desired, meaning that preservatives are not a required ingredient.  See paragraph [0049].  
	Regarding instant claim 19, the wet wipes comprise a fibrous substrate in the form of nonwoven fabric.  See paragraph [0067]. 

	Regarding instant claims 42-43, treatment of fungal infection or dandruff are intended uses of the claim without active steps.  
	Runge et al. do not teach dammarane, tirucullane or oleanane.
	Silberstein teaches that saponins have a wide range of biological activities such as antimicrobial.  See paragraph [0003].  Saponins may be derived from a plant source such as sapindus mukorossi or sapindus trifoliatus.  See paragraph [0031].  The composition may be used to treat fungal infections.  See paragraph [0093].
	Upadhyay teaches that Sapindus mukorossi is an extremely valuable medicinal plant with the main phytoconstitutents isolated and identified from different parts of the plants are triterpenoidal saponins of leanane, dammarane and tirucullane type.  See summary.  
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one antimicrobial saponin for another with a reasonable expectation of success.  Since the main phytoconstituents of Sapindus mukorossi are leanane, dammarane and tirucullane as taught by Upadhyay, it would have been expected that use of these components of Sapindus mukorossi would result in an effective antimicrobial composition.  

5.	Claims 11-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Runge et al. (U.S. Patent Application Publication No. 2006/0003649) in view of Silberstein (U.S. Patent Application Publication No. 2013/0295204) and Upadhyay (Rev. Inst. Med. Trop. Sao Paulo) as applied to claims 1-7, 10, 13, 15, 18-19, 21, 24-25, and 42-43 above and further in view of Workman et al. (U.S. Patent Application Publication No. 2007/0202062).
	Neither Runge et al., Silberstein, or Upadhyay teach a saccharomyces fermant, zinc ricinoleate or extracts of ginger, seaweed or neem. 
	Workman et al. teach a natural deodorant or antiperspirant composition comprising 1,3-propanediol.  See abstract.  The composition may comprise one or more actives including saccharomyces ferment and zinc ricinoleate.  See paragraph [0100].  Preferred natural deodorant ingredients suitable for use in the present invention include plant derived ingredients including Sapindus trifoliatus.  See paragraphs [0094, 0097].  The composition may additionally comprise extracts such as ginger, seaweed, neem, etc.  See paragraph [0104]. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add zinc ricinoleate, ginger extracts, and saccharomyces ferment to the composition made obvious by Runge et al., Silberstein, and Upadhyay because these are known active agents to be safely combined with Sapindus trifoliatus in deodorizing compositions.  Thus addition of these agents would provide added therapeutic benefit. 

Response to Arguments
	Applicant's arguments filed 5 October 2021 have been fully considered but they are not persuasive. 
6.	Applicants argued, “Runge is focused on triggerable binder formulations.  Runge discloses a laundry list of optional additives that can be mixed and matched into virtually a limitless number of permutations. Runge does not identify bio-saponin concentrate, cyclodextrin or deodorizers as special components and none of the examples contain these ingredients. It is unclear what bio-saponin concentrate actually is. There is no motivation to select a deodorizer 
	In response to applicant’s arguments, the prior art of Runge is not directed to a limitless number of permutations but instead lists specific ingredients that can be added to the triggerable binder formulation without adversely affecting the formulation.  Agents that can be added to the formulation include anti-microbial, pharmaceutical or treatment additives.  See paragraph [0091].  Additional additives include odor control agents.  See paragraph [0114].  Bio-saponin concentrate is an antimicrobial agent specifically taught by Runge.  Thus it would have been obvious to substitute one antimicrobial agent for another with a reasonable expectation of success because both function in the same manner, devoid of the definition of bio-saponin concentrate. The modification is to the formulation of Runge and thus would not destroy the efficacy of Silberstein. Regarding odor control additives, both zinc and cyclodextrin are mentioned and stated that mixtures of odor control additives can be used. Thus “a saponin”, “a deodorizer”, cyclodextrin and a solvent are taught by Runge.  With regards to water, Runge teaches the inclusion of water may enhance the disinfecting, sanitizing, or sterilizing properties of the wetting solution.  See paragraph [0045].  It is noted that the prior art is examined as a whole, not solely based on preferred embodiments or specific examples. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
	Thus the rejections are maintained.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
8.	No claims are allowed at this time.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA WORSHAM/Primary Examiner, Art Unit 1615